UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21287 John Hancock Preferred Income Fund III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: July 31 Date of reporting period: April 30, 2012 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Preferred Income Fund III As of 4-30-12 (Unaudited) Shares Value Preferred Securities 144.5% (a) (96.5% of Total Investments) (Cost $848,833,460) Consumer Discretionary 0.6% Media 0.6% Comcast Corp., 6.625% (Z) 130,000 3,269,500 Consumer Staples 2.1% Food & Staples Retailing 2.1% Ocean Spray Cranberries, Inc., Series A, 6.250% (S) 135,000 12,090,938 Energy 7.4% Oil, Gas & Consumable Fuels 7.4% Apache Corp., Series D, 6.000% 158,500 8,419,520 Nexen, Inc., 7.350% (Z) 1,350,000 34,209,000 Financials 88.4% Capital Markets 11.3% Credit Suisse Guernsey, 7.900% (Z) 452,000 11,865,000 Lehman Brothers Holdings Capital Trust III, Series K, 6.375% (I) 808,400 80,840 Lehman Brothers Holdings, Inc., Depositary Shares, Series D, 5.670% (I) 142,601 1,426 Morgan Stanley Capital Trust III, 6.250% 174,000 4,254,300 Morgan Stanley Capital Trust IV, 6.250% (L)(Z) 850,000 20,782,500 Morgan Stanley Capital Trust V, 5.750% 158,000 3,795,160 Morgan Stanley Capital Trust VII, 6.600% 33,100 810,950 The Goldman Sachs Group, Inc., 6.125% (L)(Z) 875,500 21,896,255 The Goldman Sachs Group, Inc., Series B, 6.200% 69,500 1,742,365 Commercial Banks 19.0% Barclays Bank PLC, Series 3, 7.100% (L)(Z) 382,000 9,450,680 Barclays Bank PLC, Series 5, 8.125% (L)(Z) 515,000 13,153,100 HSBC Holdings PLC, 8.000% (Z) 63,500 1,743,710 HSBC USA, Inc., 6.500% 135,000 3,376,350 PNC Financial Services Group, Inc. (6.125% to 05/01/2022, then 3 month LIBOR + 4.067%) (Q) 160,000 4,048,000 Royal Bank of Scotland Group PLC, Series L, 5.750% (Z) 955,000 18,049,500 Santander Finance Preferred SA Unipersonal, Series 10, 10.500% 313,500 8,201,160 Santander Holdings USA, Inc., Series C, 7.300% (Z) 501,380 12,534,500 U.S. Bancorp (6.000% to 04/15/2017, then 3 month LIBOR + 4.861%) 160,000 4,128,000 U.S. Bancorp (6.500% to 01/15/2022, then 3 month LIBOR + 4.468%) 890,000 24,083,400 Wells Fargo & Company, 8.000% (L)(Z) 374,000 11,047,960 Consumer Finance 2.8% HSBC Finance Corp., Depositary Shares, Series B, 6.360% (Z) 535,000 13,219,850 SLM Corp., 6.000% (Z) 57,100 1,235,073 SLM Corp., Series A, 6.970% (Z) 44,899 2,019,557 Diversified Financial Services 26.8% Citigroup Capital X, 6.100% (L)(Z) 744,700 18,021,740 Citigroup Capital XIII (7.875% to 10/30/2015, then 3 month LIBOR + 6.370%) 24,600 655,098 Deutsche Bank Capital Funding Trust VIII, 6.375% (Z) 40,000 943,200 1 John Hancock Preferred Income Fund III As of 4-30-12 (Unaudited) Shares Value Financials (continued) Deutsche Bank Capital Funding Trust X, 7.350% (Z) 248,300 $6,247,228 Deutsche Bank Contingent Capital Trust II, 6.550% (L)(Z) 396,500 9,650,810 Deutsche Bank Contingent Capital Trust III, 7.600% (Z) 311,000 7,995,810 General Electric Capital Corp., 6.000% (Z) 110,000 2,775,300 General Electric Capital Corp., 6.050% (Z) 75,000 1,915,500 General Electric Capital Corp., 6.100% 20,000 514,800 General Electric Capital Corp., 6.625% 43,000 1,118,860 ING Groep NV, 7.050% (L)(Z) 598,970 13,944,022 ING Groep NV, 7.200% (L)(Z) 765,000 17,985,150 JPMorgan Chase & Company, 8.625% (Z) 395,000 10,510,950 JPMorgan Chase Capital XXIX, 6.700% (L)(Z) 542,500 14,083,300 Merrill Lynch Preferred Capital Trust III, 7.000% (L)(Z) 520,000 12,864,800 Merrill Lynch Preferred Capital Trust IV, 7.120% 415,000 10,329,350 Merrill Lynch Preferred Capital Trust V, 7.280% (L)(Z) 430,000 10,651,100 RBS Capital Funding Trust V, 5.900% 725,000 10,302,250 RBS Capital Funding Trust VI, 6.250% 340,000 4,916,400 Insurance 14.3% Aegon NV, 6.375% (Z) 266,000 6,277,600 Aegon NV, 6.500% (Z) 239,500 5,616,275 American Financial Group, Inc., 7.000% (L)(Z) 484,000 12,584,000 MetLife, Inc., Series B, 6.500% (L)(Z) 1,002,000 25,350,600 Phoenix Companies, Inc., 7.450% (Z) 577,000 13,017,120 PLC Capital Trust IV, 7.250% (Z) 337,035 8,533,726 PLC Capital Trust V, 6.125% (Z) 192,279 4,855,045 Prudential PLC, 6.500% (Z) 129,638 3,288,916 RenaissanceRe Holdings Ltd., Series C, 6.080% (Z) 122,300 3,068,507 Real Estate Investment Trusts 14.2% Duke Realty Corp., Depositary Shares, Series J, 6.625% (Z) 638,100 16,016,310 Duke Realty Corp., Depositary Shares, Series K, 6.500% (Z) 151,600 3,793,032 Duke Realty Corp., Depositary Shares, Series L, 6.600% (Z) 118,500 2,980,275 Kimco Realty Corp., 6.000% 835,000 20,900,050 Public Storage, Inc., 5.750% 257,000 6,517,520 Public Storage, Inc., 6.350% 199,000 5,440,660 Public Storage, Inc., Depositary Shares, Series Q, 6.500% 121,700 3,349,184 Public Storage, Inc., Series P, 6.500% (Z) 123,000 3,323,460 Wachovia Preferred Funding Corp., Series A, 7.250% (L)(Z) 740,000 19,617,400 Thrifts & Mortgage Finance 0.0% Federal National Mortgage Association, Series S, 8.250% (I) 80,000 98,400 Telecommunication Services 11.7% Diversified Telecommunication Services 4.2% Qwest Corp., 7.000% 40,000 1,019,600 Qwest Corp., 7.375% (L)(Z) 732,000 19,090,560 Qwest Corp., 7.500% 169,000 4,429,490 Wireless Telecommunication Services 7.5% Telephone & Data Systems, Inc., 6.875% (Z) 468,000 12,621,960 Telephone & Data Systems, Inc., 7.000% (L)(Z) 415,000 11,221,600 United States Cellular Corp., 6.950% 742,000 19,551,700 Utilities 34.3% Electric Utilities 22.5% Alabama Power Company, 5.200% 414,000 10,685,340 Entergy Arkansas, Inc., 5.750% 105,100 2,821,935 Entergy Louisiana LLC, 5.875% 312,625 8,506,526 2 John Hancock Preferred Income Fund III As of 4-30-12 (Unaudited) Shares Value Utilities (continued) Entergy Louisiana LLC, 6.000% 240,600 $6,664,620 Entergy Mississippi, Inc., 6.000% 108,194 2,977,499 Entergy Mississippi, Inc., 6.200% 148,000 4,117,360 Entergy Texas, Inc., 7.875% 71,986 2,040,803 FPC Capital I, Series A, 7.100% (Z) 810,000 20,768,400 FPL Group Capital Trust I, 5.875% (Z) 301,000 7,768,810 Gulf Power Co., 5.750% 135,100 3,844,946 HECO Capital Trust III, 6.500% (Z) 228,100 5,825,674 NextEra Energy Capital Holdings, Inc., 5.700% (L)(Z) 642,000 16,563,536 NextEra Energy Capital Holdings, Inc., 7.450% (Z) 20,000 529,200 PPL Corp., 9.500% 300,000 16,017,000 PPL Electric Utilities Corp., Depositary Shares, 6.250% (Z) 257,725 6,435,393 Southern California Edison Company, 6.125% (Z) 20,000 2,010,626 Southern California Edison Company, Series C, 6.000% (Z) 115,285 11,524,903 Westar Energy, Inc., 6.100% 46,550 1,162,354 Independent Power Producers & Energy Traders 0.8% Constellation Energy Group, Inc., Series A, 8.625% 164,000 4,380,440 Multi-Utilities 11.0% BGE Capital Trust II, 6.200% (L)(Z) 720,000 18,122,400 Consolidated Edison Company of New York, Inc., Series A 21,100 2,214,656 Dominion Resources, Inc., Series A, 8.375% (L)(Z) 249,900 7,134,645 DTE Energy Company, 6.500% 303,000 8,344,620 Interstate Power & Light Company, Series B, 8.375% (L)(Z) 237,290 6,864,800 SCANA Corp., 7.700% 756,000 21,205,800 Maturity Par value Rate (%) date Value Capital Preferred Securities 2.2% (b) (1.5% of Total Investments) (Cost $16,469,832) Financials 1.1% Commercial Banks 1.1% CA Preferred Funding Trust 7.000 1-29-49 $9,000,000 6,444,000 Utilities 1.1% Multi-Utilities 1.1% Dominion Resources Capital Trust I (L)(Z) 7.830 12-1-27 6,364,000 6,525,168 Corporate Bonds 2.8% (1.9% of Total Investments) (Cost $17,778,530) Energy 1.9% Oil, Gas & Consumable Fuels 1.9% Southern Union Company (P) 3.483 11-1-66 12,900,000 10,884,374 Utilities 0.9% Electric Utilities 0.9% Southern California Edison Company (6.250% to 02/01/2022, then 3 month LIBOR + 4.199%) (Q) 6.250 2-1-22 5,000,000 5,218,100 3 John Hancock Preferred Income Fund III As of 4-30-12 (Unaudited) Par value Value Short-Term Investments 0.2% (0.1% of Total Investments) (Cost $1,150,000) Repurchase Agreement 0.2% Repurchase Agreement with State Street Corp. dated 4-30-12 at 0.010% to be repurchased at $1,150,000 on 5-1-12, collateralized by $1,175,000 Federal Home Loan Bank, 0.700% due 4-24-15 (valued at $1,175,000, including interest) $1,150,000 1,150,000 Total investments (Cost $884,231,822)† 149.7% Other assets and liabilities, net (49.7%) Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. LIBOR London Interbank Offered Rate (a) Includes preferred stocks and hybrid securities with characteristics of both equity and debt that pay dividends on a periodic basis. (b) Includes hybrid securities with characteristics of both equity and debt that trade with, and pay, interest income. (I) Non-income producing security. (L) A portion of this security is a Lent Security as of 4-30-12, and is part of segregated collateral pursuant to the Committed Facility Agreement. Total value of Lent Securities at 4-30-12 was $239,744,409. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Q) Perpetual bonds have no stated maturity date. Date shown is next call date. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such a security may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) All or a portion of this security is segregated as collateral pursuant to the Committed Facility Agreement. Total collateral value at 4-30-12 was $478,825,477. † At 4-30-12, the aggregate cost of investment securities for federal income tax purposes was $884,359,445. Net unrealized depreciation aggregated $18,108,265, of which $44,010,280 related to appreciated investment securities and $62,118,545 related to depreciated investment securities. The Fund had the following country concentration as a percentage of total investments on 4-30-12: United States 84.0% United Kingdom 5.3% Netherlands 5.1% Canada 3.9% Switzerland 1.4% Bermuda 0.3% 4 John Hancock Preferred Income Fund III Notes to Schedule of Investments (Unaudited) Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. In order to value the securities, the Fund uses the following valuation techniques. Equity securities held by the Fund are valued at the last sale price or official closing price on the principal securities exchange on which they trade. In the event there were no sales during the day or closing prices are not available, then securities are valued using the last quoted bid or evaluated price. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, taking into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Swaps are marked-to-market daily based upon values from third party vendors or broker quotations. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Certain securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Certain short-term securities are valued at amortized cost. Other portfolio securities and assets, where market quotations are not readily available, are valued at fair value, as determined in good faith by the Fund’s Pricing Committee, following procedures established by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. Significant market events that affect the values of non-U.S. securities may occur between the time when the valuation of the securities is generally determined and the close of the NYSE. During significant market events, these securities will be valued at fair value, as determined in good faith, following procedures established by the Board of Trustees. The Fund may use a fair valuation model to value non-U.S. securities in order to adjust for events which may occur between the close of foreign exchanges and the close of the NYSE. The Fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the Fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. 5 The following is a summary of the values by input classification of the Fund’s investments as of April 30, 2012, by major security category or type: Level 2 Total Market Significant Level 3 Significant Value at Level 1 Quoted Observable Unobservable 04/30/12 Price Inputs Inputs Preferred Securities Consumer Discretionary $3,269,500 — — Consumer Staples — $12,090,938 — Energy 42,628,520 — — Financials 507,363,118 4,210,266 — Telecommunication Services 66,915,310 1,019,600 — Utilities 160,088,601 38,443,685 — Capital Preferred Securities Financials — 6,444,000 — Utilities — 6,525,168 — Corporate Bonds Energy — 10,884,374 — Utilities — 5,218,100 — Short-Term Investments — 1,150,000 — Total investments in Securities — Other Financial Instruments Interest Rate Swaps — — Repurchase agreements. The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement, it receives collateral which is held in a segregated account by the Fund’s custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline. Real estate investment trusts. The Fund may invest in real estate investment trusts (REITs) and, as a result, will estimate the components of distributions from these securities. Such estimates are revised when actual components of distributions are known. Distributions from REITs received in excess of income may be recorded as a reduction of cost of investments and/or as a realized gain. Interest rate swaps. Interest rate swaps represent an agreement between a Fund and counterparty to exchange cash flows based on the difference between two interest rates applied to a notional amount. The payment flows are usually netted against each other, with the difference being paid by one party to the other. The Fund settles accrued net interest receivable or payable under the swap contracts at specified, future intervals. Upfront payments made/received by the Fund are amortized/accreted for financial reporting purposes. Swaps are marked-to-market daily and the change in value is recorded as unrealized appreciation/depreciation of swap contracts. A termination payment by the counterparty or the Fund is recorded as realized gain or loss, as well as the net periodic payments received or paid by the Fund. 6 During the period ended April 30, 2012, the Fund used interest rate swaps to manage anticipated interest rate changes. The following table summarizes the interest rate swap contracts held as of April 30, 2012. USD PAYMENTS NOTIONAL PAYMENTS RECEIVED BY MATURITY MARKET COUNTERPARTY AMOUNT MADE BY FUND FUND DATE VALUE Morgan Stanley Capital Services $72,000,000 Fixed 1.4625% 3 Month LIBOR (a) Aug 2016 $(1,616,681) (a) At 4-30-12, the 3 Month LIBOR rate was 0.4659%. Interest rate swap positions at April 30, 2012 were entered into on August 5, 2011. No other interest rate swap activity occurred during the period ended April 30, 2012. Fair value of derivative instruments by risk category The table below summarizes the fair value of derivatives held by the Fund at April 30, 2012 by risk category: FINANCIAL ASSET LIABILITY RISK INSTRUMENTS DERIVATIVE DERIVATIVES LOCATION FAIR VALUE FAIR VALUE Interest rate Interest rate swaps — $1,616,681 contracts For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. 7 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Preferred Income Fund III By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: June 26, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: June 26, 2012 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: June 26, 2012
